Citation Nr: 0200085	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  93-27 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for incontinence of the 
bowel, currently evaluated as 60 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran had active service from February 1968 to February 
1970. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied entitlement to a rating 
in excess of 30 percent for incontinence of the bowel.  The 
veteran appealed the RO's decision to the Board.  The Board 
remanded the claim for further development in October 1995.  

In May 1997, the Board upheld the RO's decision concerning a 
30 percent rating for incontinence of the bowel.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 1998, counsel 
for the veteran and VA filed a Joint Motion for Remand and to 
Suspend Further Proceedings.  An Order of the Court dated 
that same month granted the joint motion.

The case was remanded by the Board to the RO in September 
1998 and, again, in June 2000.  The requested development has 
been accomplished to the extent necessary.  In April 2001, 
the RO awarded a 60 percent rating for incontinence of the 
bowel from May 1992, the date of the veteran's claim.

The veteran has also claimed entitlement to special monthly 
compensation based on the need for regular aid and 
attendance.  See Informal Brief of Appellant in Appealed 
Case, dated September 13, 2001.  This claim has not yet been 
adjudicated, and is referred to the RO for appropriate 
action.   


FINDING OF FACT

The veteran does not have complete loss of sphincter control.

CONCLUSION OF LAW

A rating in excess of 60 percent for incontinence of the 
bowel is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.114, Diagnostic Code 
7332 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

Service medical records disclose that the veteran was injured 
in an automobile accident in April 1969.  Ultimately, 
quadriparesis, secondary to compression fracture of the sixth 
cervical vertebra, was diagnosed.

On August 1973 VA examination, the veteran gave a history of 
having sustained bowel paralysis in the automobile accident 
in service.  He reported that at the time of the examination 
his bowels had improved to the point that he had a warning 
and if he was close to a bathroom, he could get there without 
soiling himself.  If he was away from a bathroom, he would 
have an accident.  He stated that he was unable to control 
his bowels at all if he had diarrhea.  The diagnoses included 
partial bowel incontinence, residual of a cervical spine 
fracture.

On October 1973 VA examination, the veteran was described as 
having fairly good bowel control in that he had a bowel 
movement every three or four days.  He was usually able to 
evacuate normally, but there were times when he had to assist 
in the expulsion of feces with his finger.  He reportedly 
kept his stools constipated as much as possible.  If they 
became soft, he took Pepto-Bismol.  He noticed fecal soiling 
only if he had a loose bowel movement, digestive upset, or 
dietary indiscretion.  In such cases, soiling of his shorts 
occurred.  On clinical evaluation, voluntary guarding of 
abdominal muscles was observed; there was no fecal soiling.  
On rectal examination, the anal sphincter, though elastic, 
was looser than normal and would have admitted two fingers.  
In the rectum, a few hard stools were detected.  The 
diagnosis was partial loss of anal sphincter control, 
believed by the examiner to be moderately disabling.  

In November 1973, the RO granted service connection for 
partial incontinence of the bowel and assigned a 30 percent 
rating from August 1973. 

On VA examination in September 1975, the veteran reported 
that once he had the urge to defecate, he was unable to 
control his feces.  This was distressing only if the stools 
were liquid or semi-liquid.  This also caused unpredictable 
difficulty if he was not within close range of a toilet.  He 
indicated that, on average, he experienced rectal 
incontinence about once every 4 or 5 months, especially if he 
had diarrhea.  On clinical evaluation, the rectal sphincter 
was characterized as rather lax.  No staining was manifested, 
but the rectum contained hard stool.  The diagnoses included 
partial incontinence of the bowel.

In an April 1983 written statement, the veteran reported 
weakness in his bowel movements.  He stated that he needed a 
chair to hold, to permit him to push out stools.  

On June 1984 VA examination, the veteran reported that he had 
constipation and diarrhea.  An April 1991 ultrasound study in 
connection with evaluation of the bowel was negative for 
abnormalities.

During VA hospitalization in December 1991, the veteran 
denied any change in bowel habits.  There were positive bowel 
sounds in all four quadrants.  Stool was not found in the 
rectal vault and a barium enema was negative for 
abnormalities. 

During VA hospitalization in May 1992, the veteran reportedly 
managed his bowel with bowel care every two to three days.  
On clinical evaluation, he was observed to have a flat belly.  
It was soft and no masses were palpable.  He had positive 
bowel sounds and a reflexic anal sphincter, with hard stool 
in the rectal vault that was guaiac negative.  The examiner 
reported increased stool throughout the abdomen.  It was 
recommended that the veteran do more to regulate his bowel 
with daily bowel care, and that he increase fruit and fiber 
consumption.

Upon VA hospitalization in June 1993, the veteran's bowel 
sounds were within normal limits.  Rectal examination was 
negative for masses.  There were fecal masses in the rectal 
vault.  He maintained his bowel spontaneously every third 
day.  

An August 1994 VA hospital discharge summary noted that the 
veteran maintained his own bowel care with no problems.  A 
December 1995 VA hospital discharge summary noted that he 
managed his bowels with movement every two to three days.  A 
December 1995 report of VA x-ray examination of the abdomen 
included findings of a large amount of stool throughout the 
right colon.  The examiner noted that there was no evidence 
of abnormally dilated loops of bowel or pneumoperitoneum. 

On VA neurological examination in December 1996, it was noted 
that the examiner reviewed the claims file.  The veteran 
stated he experienced difficulty with his ability to 
defecate, and unless he took laxative medication, he was 
troubled by severe constipation, initially causing him to be 
able to move his bowels only once every four to five days and 
only once every six to seven days at the time of the 
examination.  He reported that he was forced to use laxatives 
to obtain more normal bowel function and that, with laxative 
use, he had an average of one bowel movement every other day.  
However, laxative use had significantly decreased his ability 
to control defecation, and he was required to remain at home 
near the bathroom in order to avoid accidents.  This was due 
to his inability to delay defecation once the need arose 
following laxative use.  On rectal examination, there was 
markedly increased tone.  There was no bleeding or soiling.  
The examiner opined that the veteran had evidence of 
"neurogenic" upper motor neuron sphincter dysfunction, 
involving both bowel and bladder.  The examiner added that 
such loss of sphincter control frequently accompanied spinal 
cord injury.  Typically, individuals sustaining such injuries 
also experienced an inability to voluntarily relax their 
sphincters and achieve spontaneous voiding and/or elimination 
of large volumes following sufficient rectal vault 
distention.  It appeared to the examiner that the veteran's 
complaint of decreased control of his bowels following 
laxative use was consistent with a neurogenic-type sphincter 
dysfunction, in which reflex elimination occurred beyond the 
patient's control.

The examiner further stated that assessment of rectal volume, 
the "presence or absence of sphincter", and the amount of 
rectal leakage would require gastroenterologic or proctologic 
examination, probably including proctosigmoidoscopy and/or a 
barium enema x-ray study.  Based on the veteran's complaints, 
the examiner concluded that there was no particular reason to 
suspect rectal or anal stricture or other abnormalities of 
the rectum.  The examiner also noted that the veteran did not 
report chronic leakage from the rectum and opined that this 
would not be expected, given the relative increased rectal 
tone noted.  The difficulty was with loss of control of the 
spontaneous sphincteric relaxation due to pressure from 
rectal vault contents and fluids.

On VA rectal examination in December 1996, the veteran's main 
gastrointestinal complaint was constipation.  He denied any 
bleeding per rectum and there were no reports of guaiac 
positive stool.  There was reported incontinence or self-
soiling.  He described his constipation as a combination of 
hard stool and infrequent defection.  He defecated on the 
range of every two to five days and believed that this was 
worsening in the preceding two years.  There was no weight 
loss, leakage, or incontinence.  He was observed to have good 
anal sensation, with differentiation between gas and stool.  
He was reported to have undergone a barium enema in 1991 
which revealed retained stool and the possibility of polyp.  
He only took laxatives intermittently, in the form of 
Docusate and an occasional Fleet enema.  On clinical 
evaluation, he had a soft, flat abdomen, with no tenderness 
or organomegaly.  He had positive, normal bowel sounds.  
Rectal examination revealed a normal sphincter tone, with 
guaiac negative.  There were no skin tags.  Positive anal 
wink was noted.  There was also no bleeding, soiling, 
incontinence, diarrhea, tenesmus, dehydration, malnutrition, 
anemia, or fecal leakage.  The diagnosis was constipation, 
most likely due to prolonged transit time.  The examiner 
noted that, in view of apparent worsening and a barium enema 
in 1991 which was not followed up, a full colonoscopy would 
be performed to rule out obstructive lesions.  Laxatives on a 
nightly basis were recommended.  A subsequent colonoscopy was 
normal.

In a March 1997 letter, the veteran stated that upon being 
constipated for six or seven days, he had to use a finger in 
his rectum to facilitate bowel movement.  He added that he 
experienced headaches from the strain of trying to initiate a 
bowel movement, and his use of laxatives and suppositories 
required him to remain at home to avoid accidents.  He also 
stated that, prior to VA examination in December 1996, he had 
stopped taking laxatives or suppositories to avoid having an 
accident.

During VA hospitalization in April 1997, the veteran stated 
that he used a suppository as needed for bowel care.  Bowel 
sounds and sphincter tone were normal, and there were no 
masses.  Stool was light brown.  Guaiac was negative.  

In April 1997, the veteran's representative cited a letter 
written by the Director of the Veterans Benefits 
Administration's Compensation and Pension Service (Director) 
in February 1994.  The representative indicated that the 
Director had been requested to propose changes in the 
applicable disability rating criteria to permit a total 
disability evaluation in cases in which there is loss of 
control of the ability to release the anal sphincter.  The 
Director declined to propose the changes requested, but 
commented instead on the facts of a particular case submitted 
for review.  (To distinguish this case from the case on 
appeal herein, the case for which the Director provided 
comment is referred to as the February 1994 case.)  In the 
February 1994 case, medical outpatient treatment reports 
indicated that the veteran had lost the use of his lower 
extremities.  Since separation from service, he had 
maintained bowel function by the use of laxatives and manual 
stimulation.  The Director indicated that the fact that the 
veteran in the February 1994 case could not void the bowel 
without medical assistance met the definition of loss of anal 
sphincter control.

Upon spinal cord injury evaluation in July 1998, it was noted 
that the veteran was independent with his bowel care, 
although he used a suppository as needed.  A recent 
sigmoidoscopy had been negative.  Rectal tone was positive.  
X-rays of the abdomen showed a large amount of stool in the 
colon without evidence of obstruction.  In August 1998, the 
veteran was evaluated for alteration of bowel, constipation.  
He was told to use suppositories instead of enemas.  

The veteran was afforded a VA rectum examination in January 
1999.  The examiner reviewed the claims file.  The veteran 
complained of chronic constipation and stated that he needed 
a suppository to move his bowels, which occurred once every 
four to six days.  The suppository reportedly caused him to 
have loose bowel movements, after which he needed to shower 
because of fecal soiling.  He denied fecal incontinence, but 
had to watch what he ate.  If he ate the wrong thing or had 
diarrhea, he could suffer bowel incontinence.  He frequently 
had leakage after bowel movements.  The veteran indicated 
that his constipation had gotten worse, and that he used to 
be able to move his bowels every three to four days.  He also 
had difficulty cleaning himself.  

The examiner noted normal to slightly decreased rectal tone.  
An anal or cremasteric reflex could not be clearly elicited.  
The examiner reported that sphincteric tone was at least 
partially preserved, as was perianal sensation, and that it 
appeared that the veteran's primary problem was constipation, 
which was common in spinal cord injury patients due to distal 
abdominal muscle weakness and an inability to normally relax 
the sphincter.  Further, the examiner stated that the 
veteran's reports of minimal difficulty with incontinence 
would be expected from an increased to normal sphincter tone 
typical of an upper motor neuron type lesion, and that it was 
likely that he would experience incontinence only when 
associated with other gastrointestinal upsets.

Upon spinal cord injury evaluation in August 1999, the 
veteran stated that he managed his bowel with a suppository 
every other day.  He reported inconsistent use of 
suppositories because of fear of accidents, and was told to 
use them at night to avoid accidents.  X-ray of the abdomen 
revealed stool in the rectum and a normal bowel gas pattern.  

The veteran was most recently examined by VA in July 2000.  
The examiner stated that:

The loss of sphincter control has nothing to do 
with the presence or absence of a stricture and, 
in fact, a stricture might even improve control 
in this [veteran].  This [veteran] has a 
paralyzed sphincter which is leaking out of 
control, and this is the consequence of his 
paraplegic injury to the spinal cord, and the 
loss of sphincter control is there 
intermittently from the beginning but getting 
worse in the past six years.  He had initially 
some control of the function but, in the past 
six years, has become incontinent of both feces 
and urine unrelated to any anatomical 
abnormality in the anal or rectal area but due 
to damage to the control of the nerve supply to 
these organs.  In terms of the frequency of 
accidents, the bad soilage occurs two to three 
times per week, mostly at night.  Sometimes it 
occurs when bowel movements are loose, but it 
can also happen with stools that are fully 
formed.  During the day he is unable to hold 
onto stools and has urgency, that is, he has to 
go right away and cannot postpone defecation.  
He appears to have some sensory awareness of the 
need to defecate.  Impairment of control does 
not constitute a stricture.  On examination, the 
[veteran's] sphincter tone is normal and might 
even be slightly increased, and there is no anal 
stenosis.  Finger examination of the anus and 
rectum is easily performed.  There is no leakage 
of stools at the time of examination, nor was 
any stool visible in his underwear or in the 
perianal area.

In terms of bowel care, this [veteran] would 
need possibly extensive training in terms of 
behavior and lifestyle modification, which he 
knows, but it may be that such therapy would not 
be completely successful in terms of things like 
operant conditioning.  However, he is advised to 
completely evacuate himself before going on any 
long trips or absences from his house, to keep 
spare clothing handy, to avoid constipation, and 
to use stool softeners and to take plenty of 
fluids.  I don't think there is any doubt that 
the incontinence is the consequence of chronic 
paraplegia, and such problems are common . . . I 
do not think any tests or further examination at 
this time will be of value, nor do I see any 
effective treatment available for this in the 
immediate future. 

II.  Legal analysis

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has fulfilled the notice and duty to assist requirements 
as they pertain to this particular case.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  For instance, the veteran was notified of 
the information necessary to substantiate his claim by means 
of the discussions in a March 1993 statement of the case; 
January 1997, August 1999, October 2000, and April 2001 
supplemental statements of the case; development letters from 
the RO dated in November 1995 and October 1998; and Board 
remands dated in October 1995, September 1998, and June 2000.  
See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(a)-(b)).  VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

Additionally, the RO obtained the veteran's service medical 
records and VA treatment records.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
He has not identified any private treatment providers or any 
additional unobtained evidence that could be relevant to the 
claim.  The veteran was also afforded VA medical examinations 
in 1996, 1999, and 2000.  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  The July 2000 examiner stated that no 
additional tests or further examination would be of value.  
The veteran's representative stated in September 2001 that 
the purpose of the Board's remand had been achieved.  There 
is more than sufficient evidence of record to decide this 
claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  A remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  It 
is also necessary to evaluate the disability from the point 
of view of the veteran working or seeking work, 38 C.F.R. 
§ 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3.  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations conducted in 
1999 and 2000.  The recent examinations are also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 7332, as 60 percent disabled, for impairment of 
sphincter control.  A 60 percent rating requires extensive 
leakage and fairly frequent involuntary bowel movements.  The 
next higher, or 100 percent rating, requires complete loss of 
sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7322.

In reviewing the medical evidence, the Board is not persuaded 
that the veteran's disability has increased in severity to a 
level at which the assignment of a 100 percent rating is 
warranted.  The record contains no medical finding of 
complete loss of sphincter control.  Most recent rectal 
examinations in 1999 and 2000 showed only slightly decreased 
and normal sphincter tone, or perhaps even slightly increased 
sphincter tone.  Perianal sensation was preserved.  The 
January 1999 examiner stated that veteran had only minimal 
difficulty with incontinence, unless he was experiencing 
gastrointestinal upset.  Later, in July 2000, a VA examiner 
stated that the veteran had "a paralyzed sphincter which is 
leaking out of control" and that he was "incontinent of 
both feces and urine."  However, the examiner subsequently 
indicated that the bad soilage occurred only two to three 
times per week, mostly at night, and that the veteran had 
some sensory awareness of the need to defecate.  The examiner 
instructed the veteran in behavior and lifestyle 
modification, such as evacuating himself before going on any 
long absences from his house, avoiding constipation, and 
using stool softeners.  This implies a certain level of 
control.  

The veteran's primary problem is chronic constipation.  The 
Board does not doubt his complaints of leakage after 
defecating and spontaneous voiding of the bowel after the use 
of suppositories.  However, this level of impairment is 
adequately recognized by the 60 percent rating assigned, 
which contemplates extensive leakage and fairly frequent 
involuntary bowel movements, occurring two to three times per 
week in the veteran's case.  While the veteran's loss of 
sphincter control is significant, it is not complete.  
Treatment records disclose that the inability to evacuate is 
a more prominent aspect of his bowel impairment than leakage 
or incontinence of bowel.

The veteran's representative argues that the veteran is 
entitled to a 100 percent rating because of loss of control 
of the ability to release the anal sphincter, requiring 
laxatives, dietary control, and manual assistance to 
facilitate bowel movements.  He relies upon the Director's 
comments regarding a February 1994 case to support this 
contention.  However, this reliance is misplaced.  First, the 
February 1994 case is factually distinguishable from the case 
on appeal.  Unlike the veteran in this case, the veteran in 
the February 1994 case had experienced a complete loss of the 
use of his lower extremities.  Second, any comments the 
Director made about a case separate and distinguishable from 
the case on appeal do not require or authorize the Board to 
ignore the applicable rating criteria.  The plain language of 
Diagnostic Code 7332 requires evaluating the severity of 
impairment of sphincter control based upon fecal leakage and 
involuntary bowel movements, not constipation.  Diagnostic 
Code 7332 does not provide for a 100 percent evaluation based 
upon an inability to bring about a bowel movement without 
medical assistance.  For a 100 percent rating there must be 
complete loss of sphincter control.  Such a level of 
impairment is not shown by the medical evidence of record.  
Accordingly, the Board concludes that the criteria for a 100 
percent rating under this code are not met.

The veteran has not required a colostomy; therefore, a 100 
percent rating for stricture of the anus is not warranted.  
38 C.F.R. § 4.114, Code 7333.  The maximum rating under Code 
8528 is 10 percent, so a higher rating cannot be assigned 
under the code for impairment of the obturator nerve.  
38 C.F.R. § 4.124a, Code 8528.  Similarly, the highest rating 
available under Code 7334 is 50 percent; regardless, there 
are no findings of prolapse of the rectum.  38 C.F.R. 
§ 4.114, Diagnostic Code 7334.

The evidence simply does not show that the criteria for a 
higher disability rating are met.  There is no evidence of 
complete loss of sphincter control.  The Board has considered 
the requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor.  However, the objective medical evidence does not 
create a reasonable doubt regarding the level of disability 
from impairment of sphincter control.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
assignment of a rating in excess of 60 percent for the 
veteran's incontinence of the bowel.  

ORDER

A rating in excess of 60 percent for incontinence of the 
bowel is denied. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

